Case 1:16-cv-05348-RMB-LHG Document 59 Filed 06/22/20 Page 1 of 2 PageID: 1401



                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 19-3137
                                     ______________

                            DR. BRIANCE MASCARENHAS,
                                          Appellant

                                             v.

                         RUTGERS, THE STATE UNIVERSITY
                                 ______________

                      On Appeal from the United States District Court
                              for the District of New Jersey
                          (D.C. Civil Action No. 1-16-cv-05348)
                           District Judge: Hon. Renee M. Bumb
                                      ______________

                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                     June 19, 2020
                                   ______________

                Before: SMITH, Chief Judge, CHAGARES and PORTER,
                                   Circuit Judges.

                                     ______________

                                       JUDGMENT
                                     ______________

        This cause came to be considered on the record from the District Court for the

 District of New Jersey and was submitted on June 19, 2020. On consideration whereof, it

 is hereby ORDERED and ADJUDGED by this Court that the order of the District Court

 entered on August 15, 2019 is hereby AFFIRMED. All of the above in accordance with

 the Opinion of this Court. Costs shall be taxed against Appellant.
Case 1:16-cv-05348-RMB-LHG Document 59 Filed 06/22/20 Page 2 of 2 PageID: 1402




                                          ATTEST:


                                          s/ Patricia S. Dodszuweit
                                          Clerk

 Dated: _June 22, 2020




                                      2
